Citation Nr: 0424819	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-06 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to January 
1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2001 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In June 2004, the veteran testified at a hearing before the 
undersigned Member of the Board sitting at the RO.  A 
transcript of this hearing is associated with the claims 
folder.  


REMAND

The veteran asserts that his present right knee disability is 
related to his active military service.  

Service medical records show that, while serving on active 
duty as a tank crewman, the veteran received treatment for 
problems with his right knee.  He was admitted to a hospital 
in June 1956 after reporting right knee swelling and pain of 
two weeks' duration with no locking or instability.  
Examination of the right knee revealed slight effusion with 
tenderness in the infrapatellar region and slight tenderness 
along the medial joint with full range of motion.  X-ray 
examination at the time showed no bone or joint pathology.  
While it was initially thought that he had internal 
derangement of his right knee, the diagnosis was changed to 
acute synovitis.  He received follow-up treatment for this 
condition in July 1956.

The post service medical evidence contains opinions regarding 
the relationship between the veteran's present right knee 
condition and his active military service.  In July 2001, the 
veteran was afforded a VA medical examination.  The 
examination report indicates that the examining physician 
reviewed the veteran's claims folder.  In an August 2001 
addendum, the physician that conducted the examination opined 
that "it is not likely that this degenerative condition is 
related to the patient's military service."  This opinion is 
not inadequate for adjudication purposes because the veteran 
is not required to establish a "likely" relationship 
between his current right knee disability and his military 
service.  In this regard, the Board notes that when there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Similarly, the Board notes that, in a February 2002, the 
veteran's private physician opined that, "it is possible 
[that the veteran's right knee condition] started in 1956 
when he suffered injury to it."  However, this opinion is 
also not adequate for adjudication purposes because it does 
not provide an assessment of the likelihood that the 
veteran's right knee disability is related to service and 
there is no indication that the opinion was based upon a 
review of the veteran's pertinent medical history.

During his hearing before the Board, the veteran reported 
treatment for his right knee disability in the 1970s at 
Metropolitan General Hospital.  Medical records associated 
with this treatment are not presently associated with the 
claims folder.  Similarly, the veteran reported that Dr. Imad 
E. Tarabishy, a private physician, performed two surgeries on 
his right knee.  However, copies of the records pertaining to 
this surgical treatment are not presently associated with the 
claims folder.  As these records are potentially probative, 
they should be obtained.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, DC, for 
the following actions:

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession and to provide the names and 
addresses of all medical care providers 
who may possess records, not already 
associated with the claims folder, 
pertaining to treatment or evaluation of 
his right knee disorder at any time since 
his separation from active duty.  

In particular, the veteran should be 
requested to provide the identifying 
information and authorization necessary 
for the RO to obtain pertinent records 
including operative reports, from Dr. 
Imad E. Tarabishy, M.D., from May 2002.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Thereafter, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and etiology of all currently 
present right knee disorders.    

The claims folder must be made available 
to and reviewed by the examiner before 
completion of the examination report.  

Based upon the examination of the 
appellant and a review of the 
historical material in the claims 
folder, the examiner should proffer 
an opinion with respect to each of 
the veteran's currently present 
right knee disorders as to whether 
it is at least as likely as not that 
the disorder originated during the 
veteran's active military service, 
is etiologically related to the 
veteran's in-service right knee 
synovitis, or is otherwise 
etiologically related to active 
service.

The supporting rationale for each opinion 
expressed must also be provided.

4.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  Then, the RO should adjudicate the 
issue on appeal based on a de novo review 
of the pertinent evidence and without 
regard to any prior adjudication of the 
claim. 

7.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.

Thereafter, subject to current appellate procedures, the 
claim should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.   This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



